Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered September 15, 1994, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erroneously seated a prospective juror after the defendant exercised a peremptory challenge against her was waived when the defendant withdrew his challenge (see, People v Negron, 214 AD2d 588).
The defendant’s remaining contentions lack merit. Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.